Exhibit 10.15

 

RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made and entered into
as of ______ (the “Date of Grant”) by and between South State Corporation, a
South Carolina corporation (the “Company”) and [EMPLOYEE NAME], an individual
residing in [CITY, STATE] (the “Participant”). Capitalized terms in this
Agreement that are not otherwise defined shall have the same meaning as set
forth in the Company’s Omnibus Stock and Performance Plan, a copy of which is
attached as Exhibit A (as amended from time to time, the “Plan”).

 

Section 1. Purpose. The purpose of this Agreement is to reflect the terms and
conditions of the award to the Participant of restricted stock units (the
restricted stock units that are subject to this Agreement, including the
Performance RSUs (as identified below) and the Minimum PRSUs (as identified
below), are referred to as “Restricted Stock Units”) in consideration of the
services to be rendered by the Participant to the Company or any of its
Subsidiaries.

 

Section 2. Award of Restricted Stock Units.  Pursuant to Article VIII of the
Plan, Participant is awarded an Award of Restricted Stock Units, subject to the
following and the terms and conditions of this Agreement and the Plan:

 

Total Restricted Stock Units awarded:

Consisting of:

Performance RSUs

Minimum PRSUs

 

Date of Grant:

Performance Period:

 

Each Restricted Stock Unit represents the right to receive one share of Common
Stock pursuant to the terms of this Plan and this Agreement.

 

Section 3. Vesting Conditions.

 

(a)        Fundamental Conditions.  Subject to any exceptions set forth in
Section 4, no Restricted Stock Units may be settled and delivered to a
Participant (x) prior to the end of the Performance Period, and (y) if either of
the following conditions (“Performance Triggers”) have not been satisfied:

 

(i)         Employment Condition.  The Participant must be an active employee of
the Company or any Subsidiary of the Company on the last day of the Performance
Period, subject to exceptions set forth in Section 5.

 





Page 1 of 11

--------------------------------------------------------------------------------

 



(ii)       Performance Attained.  For the Performance Period, the Company’s
performance must have met or exceeded the Performance Goals set forth on
Schedule I to this Agreement.

 

(b)        Additional Conditions for Performance RSUs.  If the Performance
Triggers under subsection (a) have been met, the number of Performance RSUs, if
any, for which the Participant is entitled to settlement and delivery as of the
Performance Vesting Date (defined below) is determined by the Committee
following the end of the Performance Period by the Committee’s exercise of its
negative discretion to reduce or eliminate the number of Performance RSUs using
the performance goals and metrics set forth on Schedule II to this Agreement.

 

(c)        Additional Conditions for Minimum PRSUs.  If the Performance Triggers
under subsection (a) have been met, and subject to Section 5 below and Schedule
II,         % of the outstanding Minimum PRSUs will be settled and delivered on
the anniversary of the Grant Date and the remaining           % of the
outstanding Minimum PRSUs will be settled and delivered on
the             anniversary of the Grant Date; provided that settlement and
delivery will be accelerated if, as and to the extent set forth on Schedule II.

 

(d)        Determination of Vested RSUs.  As soon as practicable following the
end of the Performance Period, and in any event not later than 60 days after the
end of the Performance Period, the Committee will determine and certify: (i)
whether the Performance Triggers under subsection (a) have been achieved and all
other material terms have been satisfied, (ii) the actual performance of the
Company during the Performance Period (“Actual Performance”) relative to the
performance threshold (“Performance Threshold”), performance target
(“Performance Target”) and performance maximum (“Performance Maximum”) for each
of the performance metrics (each, a “Performance Measure”) established by the
Committee for the Performance Period as set forth on Schedule II attached
hereto, (iii) the extent to which the Committee will exercise negative
discretion with respect to the Performance RSUs, and (iv) the extent to which
accelerated vesting as set forth in Section 3(c) applies to the Minimum
PRSUs.  The date of such Committee action is the “Performance Vesting Date.”
 Any exercise of negative discretion by the Committee with respect to the
Performance RSUs under this Agreement: (x) shall result in cancellation and
forfeiture (as of the Performance Vesting Date) of any such Performance RSUs
that are not eligible for settlement and delivery as of the Performance Vesting
Date, and (y) shall not increase the number of Restricted Stock Units of the
Participant or any other Participant under the Plan. If the Performance Triggers
are not achieved, then all Restricted Stock Units (including the Minimum
Restricted Stock Units), shall be cancelled and forfeited as of the Performance
Vesting Date and there will be no increase in the number of Restricted Stock
Units of the Participant or any other Participant under the Plan.  Any
Restricted Stock Units that are deemed cancelled or forfeited pursuant to this
Agreement shall no longer be deemed to be outstanding for purposes of this
Agreement.

 

(e)        Vesting of Whole Restricted Stock Units.  All Restricted Stock Units
that are entitled to settlement and delivery will be rounded to the nearest
whole number (and 0.5 shall round to 1).

 





Page 2 of 11

--------------------------------------------------------------------------------

 



Section 4. Accelerated Vesting.

 

(a)        Acceleration Upon Change of Control. Subject to Section 5
(Forfeiture) and as an exception to Section 3(a), as of the date immediately
prior to consummation of a Change of Control which is also within the meaning of
a change of ownership or control under Code Section 162(m) and the applicable
regulations thereunder prior to the Performance Vesting Date and prior to
Participant’s termination of employment with the Company and its Subsidiaries:
(i)           of the outstanding Performance RSUs that would be entitled to
settlement if the Company had attained Target level performance (determined
under Schedule II) or, if greater, based on the actual performance level
(determined under Schedule II, as interpreted and applied by, and with such
actual performance determined by, the Committee in its discretion) through the
end of the most recent quarter ended prior to the execution of the definitive
agreement with respect to the Change of Control (the “Execution Date”) for which
the Committee determines in its discretion that there is adequate Company
financial information available to the Committee prior to the Execution Date
upon which to base the Committee’s determinations, and (ii)          of the
outstanding Minimum PRSUs shall become entitled to settlement and delivery in
accordance with Section 8 (Settlement of Restricted Stock Units) (and, for the
avoidance of doubt, the remainder of the Restricted Stock Units shall be
cancelled and forfeited and shall cease to be outstanding); provided that
notwithstanding anything else contained in this Section 4(a) to the contrary,
except as set forth in the final sentence of Section 4(b), in no event shall the
Restricted Stock Units be accelerated to an extent or in a manner which would
not be fully deductible by the Company for federal income tax purposes because
of Section 280G of the Code.

 

(b)        Change of Control Adjustment.  If a Change of Control occurs after
the Grant Date and if the Participant is entitled under any agreement or
arrangement to receive compensation that would constitute a parachute payment
(including the acceleration of rights to settlement and delivery (vesting) of
Restricted Stock Units under this Agreement and any other equity award agreement
with the Company) within the meaning of Code Section 280G (the “Parachute
Payments”), the acceleration of any vesting under Section 4(a) shall be
cancelled or other CIC Payments (as defined below) shall be reduced to the
extent necessary to cause the aggregate present value of all payments in the
nature of compensation to the Participant that are contingent on a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company (the “CIC Payments”) not to
exceed 2.99 times the “base amount,” all within the meaning of Code Section
280G.  Such cancellation of vesting or other reductions in CIC Payments shall be
made, in all cases: (i) if and to the extent not already provided, accelerated,
granted or paid, as applicable, on account of other CIC Payments prior to the
date of such cancellation, (ii) only to the least extent necessary so that no
portion of the CIC Payments after such cancellation or reduction thereof shall
be subject to the excise tax imposed by Code Section 4999, and (iii) in a manner
that results in the best economic benefit to the Participant (in applying these
principles, any cancellation of vesting or other reduction in CIC Payments shall
be made in a manner consistent with the requirements of Section 409A of the
Code, and where Tax Counsel (as defined below) determines that two economically
equivalent amounts are subject to reduction but payable at different times,





Page 3 of 11

--------------------------------------------------------------------------------

 



such amounts shall be reduced on a pro rata basis but not below zero). All
determinations required to be made under this Section 4(b), and the assumptions
to be utilized in arriving at such determinations, shall be made by “Tax
Counsel” (which shall be a law firm, compensation consultant or accounting firm
appointed by the Company) which shall provide its determinations and any
supporting calculations to the Company within 10 business days of having made
such determination. Tax Counsel shall consult with any compensation consultants,
accounting firm and/or other legal counsel selected by the Company in
determining which payments to, or for the benefit of, the Participant are to be
deemed to be CIC Payments. In connection with making determinations under this
Section 4(b), Tax Counsel shall take into account, to the extent applicable, the
value of any reasonable compensation for services to be rendered (or for
refraining from performing services) by the Participant before or after the
Change of Control.

 

Notwithstanding the foregoing, if the Participant is a party to an employment or
other agreement with the Company, or is a participant in a severance program
sponsored by the Company, that contains express provisions regarding Section
280G and/or Section 4999 of the Code (or any similar successor provision) that
apply to this Agreement, the Section 280G and/or Section 4999 provisions of such
employment or other agreement or plan, as applicable, shall control as to this
Agreement (for example, and without limitation, the Participant may be a party
to an employment agreement with the Company that provides for a “gross-up” as
opposed to a “cut-back” in the event that the Section 280G thresholds are
reached or exceeded in connection with a Change of Control and, in such event,
the Section 280G and/or Section 4999 provisions of such employment agreement
shall control as to this Agreement).

 

(c)        Acceleration Upon Death.  Subject to Section 5 (Forfeiture) and as an
exception to Section 3(a), immediately upon the death of the Participant prior
to the Participant’s termination of employment with the Company and its
Subsidiaries and prior to the Performance Vesting Date (and also, with respect
to Minimum PRSUs that are still outstanding after the Performance Vesting Date
because the Performance Triggers have been achieved, in the case of Section
4(c)(i) below immediately upon the death of the Participant prior to the
Participant’s termination of employment with the Company and its Subsidiaries
and prior to the fifth anniversary of the Date of Grant): (i)           of the
outstanding Minimum PRSUs shall be entitled to settlement and delivery, and (ii)
the outstanding Performance RSUs shall become entitled to settlement and
delivery at the        level set forth in Schedule II (and the remainder of the
unvested Performance RSUs shall be cancelled and forfeited and shall cease to be
outstanding).

 

Section 5. Forfeiture.

 

(a)        Continuance of Employment Required.   Except to the extent otherwise
expressly provided in Section 4 and this Section 5, if the Participant’s
employment with the Company and its Subsidiaries terminates before the
Performance Vesting Date, all of the Restricted Stock Units under this Agreement
shall be cancelled and forfeited, and, with respect to Minimum PRSUs after the
Performance Vesting Date, if the Participant’s employment with the Company and
its Subsidiaries terminates before the fourth or fifth anniversary of the Grant
Date, unvested Minimum PRSUs shall be cancelled and forfeited.

 

(b)        Pro-Rata Vesting Upon Termination of Employment Due to Disability or
Retirement on or Prior to the Performance Vesting Date.   If the Participant
ceases to be employed by the Company or a Subsidiary as a result of the
Participant’s Disability or Retirement on or prior to the Performance Vesting
Date, the following rules shall apply and shall be an exception to Section
3(a)(i).  The number of Restricted Stock Units (including the Performance RSUs
and Minimum PRSUs), if any, that shall become entitled to settlement and
delivery on the Performance Vesting Date (or, if earlier, the date of such
earlier Change of Control pursuant to Sections 4(a) and (b)) shall be (A) the
same number, if any, to which the Participant would have been entitled under
Sections 3(b) and 3(d), or  with respect to a Change of Control, Sections 4(a)
and 4(b), if the Participant’s employment had not terminated, multiplied by (B)
a fraction, the

Page 4 of 11

--------------------------------------------------------------------------------

 



numerator of which shall be the number of whole months during the Performance
Period that the Participant was employed by the Company or a Subsidiary, and the
denominator of which shall be the total number of months in the Performance
Period (the “Pro-Rata Performance Fraction”).  Restricted Stock Units subject to
this Section 5(b) that do not become vested as of the Performance Vesting Date
shall be cancelled and forfeited.

 

(c)        Definitions.   For purposes of this Agreement, “Disability” means a
permanent and total disability (within the meaning of Section 22(e)(3) of the
Code or as otherwise determined by the Committee). For purposes of this
Agreement, “Retirement” means a termination of employment by the Participant
that occurs upon or after both (a) the Participant’s attainment of age 55 and
(b) when Participant’s years of service to the Company and its Subsidiaries
(such years of service determined in accordance with the rules for determining
years of service under the Company’s 401(k) Plan) is at least 10. For purposes
of this Agreement, “Change of Control” means a Change of Control as defined in
the Plan that occurs after the Date of Grant and that constitutes a “change in
control event” with respect to the Participant as defined in the United States
Treasury Regulations Section 1.409A-3 (i)(5).

 

Section 6. Nonassignability. Subject to any exceptions set forth in this
Agreement or the Plan, during the period from the Grant Date and until such time
as the Restricted Stock Units are settled in accordance with Section 8 of this
Agreement, the Restricted Stock Units or the rights relating thereto may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant. Any attempt to assign, alienate, pledge, attach,
sell or otherwise transfer or encumber the Restricted Stock Units or the rights
relating thereto shall be wholly ineffective and, if any such attempt is made,
the Restricted Stock Units will be forfeited by the Participant and all of the
Participant’s rights to such units shall immediately terminate without any
payment or consideration by the Company.

 

Section 7. Rights as Shareholder.

 

(a)        The Participant shall not have any rights of a shareholder with
respect to the Restricted Stock Units or the shares of Common Stock underlying
the Restricted Stock Units





Page 5 of 11

--------------------------------------------------------------------------------

 



(including, without limitation, any voting rights or any right to dividends paid
with respect to the shares of Common Stock underlying the Restricted Stock
Units) unless and until the Restricted Stock Units are settled in a specified
number of Shares in accordance with Section 8.

 

(b)        Upon and following the settlement of the Restricted Stock Units, the
Participant shall be the record owner of the shares of Common Stock underlying
the Restricted Stock Units unless and until such shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights).

 

Section 8. Settlement of Restricted Stock Units. Outstanding Restricted Stock
Units that become entitled to settlement and delivery will be paid in an
equivalent number of shares of Common Stock (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Company in its discretion) (a) with respect to Restricted
Stock Units that become entitled to settlement and delivery as of the
Performance Vesting Date, between January 1 and March 15 of the calendar year
following the end of the Performance Period; and (b) otherwise, five (5) days
after the applicable date upon which they become entitled to settlement and
delivery (as set forth in Sections 3, 4 and 5 above) with respect to such
Restricted Stock Units, and such payment shall be in complete satisfaction of
such Restricted Stock Units. Delivery of any certificates will be made to the
Participant’s last address reflected on the books of the Company or its
Subsidiaries unless the Company is otherwise instructed in
writing.  Notwithstanding anything to the contrary in the Plan or this
Agreement, it will not be a violation of the Plan or this Agreement (and the
Participant will have no right to damages) if the Company delivers the
appropriate number of shares of Common Stock (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Company in its discretion) during the period permitted by
Section 409A of the Code.

 

Section 9. Tax Liability and Withholding.

 

(a)        The Participant shall be required to pay to the Company, and the
Company shall have the right to deduct from any compensation paid to the
Participant pursuant to the Plan, the amount of any required withholding taxes
in respect of the Restricted Stock Units and to take all such other action as
the Committee deems necessary to satisfy all obligations for the payment of such
withholding taxes. Consistent with the terms of Section 14.2 of the Plan, if
Participant fails to make such tax payments as required, the Company shall, to
the extent permitted by law, have the right to deduct from any payment of any
kind otherwise due to Participant all federal, state and local taxes of any kind
required by law to be withheld with respect to the Shares.

 

(b)        Notwithstanding any action the Company takes with respect to any or
all income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and the Company (i) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the award, vesting or settlement of the Restricted Stock
Units or the subsequent sale of any shares; and (ii) does not commit





Page 6 of 11

--------------------------------------------------------------------------------

 



to structure the Restricted Stock Units to reduce or eliminate the Participant’s
liability for Tax-Related Items.

 

(c)        The Participant may elect to deliver whole, vested shares of Common
Stock, to have the Company withhold whole vested shares of Common Stock
deliverable upon vesting of the Restricted Stock Units, and/or to pay cash to
the Company in order to satisfy, in whole or in part, the amount, if any, the
Company is required to withhold for taxes in respect of the Restricted Stock
Units.  Such election must be made on or before the date the amount of tax to be
withheld is determined.  Once made, the election shall be irrevocable.  The fair
market value of the shares to be withheld or delivered will be deemed to be the
Fair Market Value as of the date the amount of tax to be withheld is determined.

 

Section 10. Miscellaneous.

 

(a)        This Agreement shall be construed, administered and governed in all
respects under and by the applicable internal laws of the State of South
Carolina, without giving effect to the principles of conflicts of laws thereof.

 

(b)        This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
in respect thereto.   This Agreement may not be modified, amended, supplemented
or waived except by a writing signed by the parties hereto, and such writing
must refer specifically to this Agreement.

 

(c)        If any event described in Article XI of the Plan occurs after the
Date of Grant, the adjustment provisions as provided for under Article XI of the
Plan shall apply to this Award.

 

(d)        By signing this Agreement, Participant acknowledges that he or she
has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.  This
Agreement is made pursuant to and is subject to the terms and conditions of the
Plan, which is incorporated herein by reference.

 

(e)        This Agreement, as amended from time to time, shall be binding upon,
inure to the benefit of, and be enforceable by the heirs, successors and assigns
of the parties hereto; provided,  however, that this provision shall not permit
any assignment in contravention of the terms contained elsewhere herein.

 

(f)        Nothing in this Agreement shall confer on Participant any right to
continue in the employ of the Company or any of its subsidiaries.

 

(g)        This Agreement may be signed in counterparts, each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument.

 





Page 7 of 11

--------------------------------------------------------------------------------

 



(h)        This Agreement is subject to the Plan.  The terms and provisions of
the Plan as it may be amended from time to time are hereby incorporated herein
by reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

 

(i)        Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Treasurer of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Participant under this Agreement shall be in writing and addressed to the
Participant at the Participant’s address as shown in the records of the Company.
Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.

 

(j)         Any dispute regarding the interpretation of this Agreement shall be
submitted by the Participant or the Company to the Committee for review. The
resolution of such dispute by the Committee shall be final and binding on the
Participant and the Company.

 

(k)        The Company may assign any of its rights under this Agreement. This
Agreement will be binding upon and inure to the benefit of the successors and
assigns of the Company. Subject to the restrictions on transfer set forth
herein, this Agreement will be binding upon the Participant and the
Participant’s beneficiaries, executors, administrators and the person(s) to whom
the Restricted Stock Units may be transferred by will or the laws of descent or
distribution.

 

(l)         The invalidity or unenforceability of any provision of the Plan or
this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.

 

(m)       This Agreement is intended to comply with Section 409A of the Code or
an exemption thereunder and shall be construed and interpreted in a manner that
is consistent with the requirements for avoiding additional taxes or penalties
under Section 409A of the Code. Notwithstanding the foregoing, the Company makes
no representations that the payments and benefits provided under this Agreement
comply with Section 409A of the Code and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Participant on account of non-compliance with Section
409A of the Code.

 

(n)        The value of the Participant’s Restricted Stock Units is not part of
his or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit plan (“EB
Plan”) unless otherwise provided by such EB Plan.

 

(o)        This Agreement may be executed in counterparts, each of which shall
be deemed an original but all of which together will constitute one and the same
instrument. Counterpart signature pages to this Agreement transmitted by
facsimile transmission, by electronic mail in portable document format (.pdf),
or by any other electronic means





Page 8 of 11

--------------------------------------------------------------------------------

 



intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.

 

(p)        The Company reserves the right to amend the terms of this Agreement
as may be necessary or appropriate to avoid adverse tax consequences under
Section 409A of the Code or to comply with any requirements under any Company
clawback or recoupment policy regarding incentive compensation (any such policy,
including such a policy  that may be adopted to address a specific situation
before or after the situation occurs, a “clawback policy”) that may be adopted
by the Company or the Committee and in effect at any time after the date of this
Agreement, or “clawback” requirements under the Sarbanes–Oxley Act of 2002 or
the Dodd-Frank Wall Street Reform and Consumer Protection Act to which the
Company may be subject.   The Participant agrees that any incentive payments to
the Participant under any Company annual cash bonus plan, these Restricted Stock
Units and any shares of Common Stock issued hereunder (and any proceeds from the
sale or disposition thereof), shall be subject to any clawback policy that is
hereafter adopted by the Company, as and to the extent set forth in any such
clawback policy.  By accepting this Agreement, the Participant agrees to return
to the Company the full amount required by any such clawback policies that are
or become applicable to the Participant.

 

[Signatures appear on following page.]

 





Page 9 of 11

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

 

SOUTH STATE CORPORATION,

 

a South Carolina corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

PARTICIPANT

 

 

 

 

 

Signature

 

 

 

Print Name:

 

 

Date Signed:

 

 





Page 10 of 11

--------------------------------------------------------------------------------

 



Exhibit A

 

SOUTH STATE CORPORATION (FORMERLY KNOWN AS SCBT FINANCIAL CORPORATION)
OMNIBUS  STOCK AND PERFORMANCE PLAN

 

 

Page 11 of 11

--------------------------------------------------------------------------------